Citation Nr: 0911490	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-17 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there was a timely appeal of a December 2004 RO 
decision with respect to the issues of entitlement to service 
connection for a right shoulder disorder and sinusitis.

2.  Entitlement to service connection for allergies (also 
claimed as rhinitis).  


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to July 1994 
and from September to October 2003.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in May 2008.  A transcript of the hearing is of record.

The claim of entitlement to service connection for allergies 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. A December 2004 RO decision denied, as relevant to this 
appeal, service connection for his right shoulder disorder, 
sinusitis, and sleep disorder and granted a 0 percent 
disability rating for pseudofolliculitis barbae (PFB). 

2. The Veteran was notified of this action in January 2005 
and initiated an appeal by submitting a Notice of 
Disagreement (NOD) on these issues in September 2005.

3. The RO provided the Veteran with a Statement of the Case 
(SOC) addressing these issues in May 2006.

4. The Veteran did not file a timely substantive appeal with 
the VA regarding the issues addressed in the May 2006 SOC 
appealing the December 2004 RO decision.




CONCLUSION OF LAW

The criteria for a timely substantive appeal of a December 
2004 RO decision denying service connection for a right 
shoulder disorder, sinusitis, and sleep disorder and granting 
a 0 percent disability rating for PFB have not been met.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a NOD and a formal appeal.  Roy 
v. Brown, 5 Vet. App. 554 (1993).  Appellate review of an RO 
decision is initiated by an NOD and completed by substantive 
appeal after a SOC is furnished.  38 U.S.C.A. § 7105(a); 38 
C.F.R. § 20.200.

After receipt of the SOC, the appellant must file a formal 
appeal within 60 days from the date the SOC is mailed, or 
within the remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b); 
see Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. 
Principi, 3 Vet. App. 542, 546 (1992) (Where a claimant did 
not perfect appeal by timely filing substantive appeal, RO 
rating decision became final).

By regulation, this formal appeal must consist of either "a 
properly completed VA Form 9 . . . or correspondence 
containing the necessary information."  38 C.F.R. § 20.202.  
A properly completed VA form includes the signature of the 
claimant, his representative, or his guardian.  See Fleishman 
v. West, 138 F.3d 1429 (Fed. Cir. 1998); cert. denied, 525 
U.S. 947 (1998).  The formal appeal permits the appellant to 
consider the reasons for an adverse RO decision, as explained 
in the SOC, and to formulate and present specific arguments 
relating to errors of fact or law made by the RO.  38 
U.S.C.A. § 7105(d)(3); Roy, 5 Vet. App. at 555.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  A request for such an extension 
should be in writing, and must be made prior to the 
expiration of the time limit for filing a substantive appeal.  
38 C.F.R. § 20.303.

In this case, the RO denied the Veteran's claims for 
entitlement to service connection for a right shoulder 
injury, sleep disorder, sinusitis, shin splints and a low 
back condition, but granted service connection for PFB with a 
0 percent disability rating.  He was notified of this 
decision by a letter dated January 5, 2005.

The Veteran submitted a NOD disagreeing with the RO's denial 
of his service connection claims for a right shoulder 
disorder, sleep disorder and sinusitis, as well as with his 
initial disability rating for his service-connected PFB 
claim.  This NOD was received by the RO on September 30, 
2005.  The RO issued an SOC on these issues, which was sent 
to the Veteran on May 19, 2006.  

At the time the Veteran was provided with the SOC, he was 
advised that he must file a formal appeal to complete his 
appeal.  He was advised that he must file the appeal with the 
RO within 60 days from the date of issuance of the SOC or 
within the remainder, if any, of the one-year period from the 
date of the letter notifying him of the action he had 
appealed.  He was advised that in the appeal, he should 
address the benefit that he wanted, the facts in the SOC that 
he disagreed with, and the errors that he believed had been 
made in applying the law. 

Therefore, the Veteran had until July 18, 2006 (the balance 
of the 60 days from the date the SOC was mailed) to file a 
substantive appeal.  Here, the Veteran's correspondence 
appealing the service connection claims for a right shoulder 
disorder and sinusitis (he did not appeal the remaining 
claims) was received by the RO on August 7, 2006.  

Thus, the Veteran did not file a VA Form 9, or any 
correspondence relating to the appeal of the issues denied in 
the December 2004 RO decision within 60 days of the issuance 
of the SOC on May 19, 2006, or within the one-year period 
from the date of the letter notifying him of the original 
action.  Consequently, in September 2006, the RO informed the 
Veteran that his appeal was untimely and his right to appeal 
had expired.
 
In a NOD to the RO's determination that the appeal was 
untimely, the Veteran asserted that the date the RO received 
his appeal was incorrect.  He instead claimed that he 
electronically filed his appeal on August 4, 2006.  Even so, 
the electronic filing would still not have been timely.  
Additionally, the Veteran did not file a request for an 
extension of time.  

Moreover, the Veteran testified at a hearing before the Board 
in May 2008.  He pointed out that in addition to the May 16, 
2006 SOC he also received an RO decision dated May 15, 2006 
which related to a separate claim.  He explained that his 
August 2006 appeal did not dispute the December 2004 
decision, but rather disputed aspects of the May 2006 
decision on the unrelated claim.

In YT v. Brown, 9 Vet. App. 195 (1996), it was held that 
because the claimant did not file the VAF-9 until after the 
time had expired, she had not perfected her appeal.  See 
Mason v. Brown, 8 Vet. App. 44, 54 (1995) (citing Roy); see 
also 38 C.F.R. § 19.32 (agency of original jurisdiction may 
close the appeal without further notice to an appellant or 
his or her representative for failure to respond to a 
statement of the case within the period allowed; if appellant 
files substantive appeal within the one-year period, the 
appeal will be reactivated).

In this case, the Veteran similarly failed to file an appeal 
prior to expiration of the time allowed by law.  Thus, his 
claims discussed above are not before the Board.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

However, the VCAA is not applicable in this case, because the 
law is determinative and there is no further evidence to be 
developed.  Accordingly, no further action is necessary for 
compliance with the VCAA.  Mason v. Principi, 16 Vet. App. 
129, 132 (2002) (because the law, and not the evidence, is 
dispositive of this claim, the VCAA is not applicable).


ORDER

An appeal of a December 2004 RO decision concerning the issue 
of whether there was a timely appeal with respect to the 
issues of entitlement to service connection for a right 
shoulder disorder, sleep disorder, sinusitis and granting a 0 
percent disability rating for PFB was not timely filed and 
the appeal as to the timeliness issue is denied.


REMAND

In September 2005, the Veteran additionally claimed 
entitlement to service connection for ingrown toenails, a 
left foot disorder and allergies, which he also later claimed 
as rhinitis.  In May 2006, the RO denied these claims as well 
as a claim for a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities.

When the Veteran submitted his VA Form 9 in response to the 
May 2006 SOC mentioned above, he also stated that his 
"chronic sinusitis was resolved because it never existed . . 
. you denied me [service connection] because you said chronic 
sinusitis was resolved.  However, rhinitis is a separate 
military related condition."  

Additionally, at his hearing before the Board in May 2008, 
the following exchange occurred:

CHAIRMAN:	"Okay.  So the only thing you want to 
keep the appeal going for is denial of 
service connection for allergies which 
you're calling allergic rhinitis?

VETERAN:	Yes ma'am.  Yes ma'am.

CHAIRMAN:	Okay.  And you say that's an NOD?

VETERAN:  	Correct.  That's what it is."

The Board construes his statements made with respect to 
allergies in his August 2006 VA Form 9 as a NOD on the issue 
of service connection for allergies, claimed as rhinitis.  
The RO has not issued a statement of the case which addresses 
this issue and the Board finds that a remand for this action 
is necessary.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 
19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC on the appeal initiated 
by the Veteran for entitlement to service 
connection for allergies, claimed as 
rhinitis.

2.  The Veteran should be clearly advised 
of the need to file a substantive appeal 
if he wishes to complete an appeal from 
that determination.  If an appeal is 
perfected, then the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


